Exhibit 8.1 Entity Country of Incorporation Percentage of share capital/voting rights TORM Singapore Pte. Ltd. Singapore 100% VesselCo 2 Pte. Ltd. Singapore 100% through DK Vessel HoldCo K/S VesselCo 4 Pte. Ltd. Singapore 100% through DK Vessel HoldCo K/S VesselCo 6 Pte. Ltd. Singapore 100% through DK Vessel HoldCo K/S VesselCo 7 Pte. Ltd. Singapore 100% through DK Vessel HoldCo K/S TORM USA LLC Delaware 100% Long Range 1 A/S Denmark 100% Medium Range A/S Denmark 100% LR1 Management K/S Denmark 100% MR Management K/S Denmark 100% TT Shipowning K/S Denmark 100% Torghattan & TORM Shipowning ApS Denmark 100% OMI Holding Ltd. Mauritius 100% TORM Shipping India Private Limited India 100% TORM Crewing Service Ltd. Bermuda 100% DK Vessel HoldCo K/S Denmark 100% VesselCo 1 K/S Denmark 100% through DK Vessel HoldCo K/S VesselCo 2 K/S Denmark 100% through DK Vessel HoldCo K/S VesselCo 3 K/S Denmark 100% through DK Vessel HoldCo K/S VesselCo 4 K/S Denmark 100% through DK Vessel HoldCo K/S DK Vessel HoldCo GP ApS Denmark 100% VesselCo A ApS Denmark 100% VesselCo B ApS Denmark 100% VesselCo C ApS Denmark 100% VesselCo D ApS Denmark 100% TORM Brasil Consultoria em Transporte Maritimo LTDA. Brazil 100% Jointly Controlled Entities Long Range 2 AS Denmark 50% LR2 Management K/S Denamrk 50% FR8 Holdings Pte. Ltd. Singapore 50% TORM SHIPPING (PHILS.) INC. Philippines 25%
